Memorandum: The recital by the defendant as to how the accident happened if made by him, (as we understand it was from this confused record) was properly received in evidence as an admission. (Richardson on Evidence [6th ed.], § 357, p. 291; Reed v. McCord, 160 N. Y. 330.) The probative value of the defendant’s recital was for the determination of the jury. (Gangi v. Fradus, 227 N. Y. 452, 457.) We think that the statement of the defendant, together with the other evidence presented, required that the question of negligence or freedom from negligence on the part of the defendant be submitted for the determination of the jury. All concur. (Appeal from a judgment dismissing the complaint in a negligence action.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.